The accused was convicted of the offense of carrying about her person, and having in her manual possession, outside of her home and place of business, a pistol, without first taking out a license therefore from the ordinary of the county in which she lived. The evidence for the State amply authorized the verdict. The defendant did not introduce any evidence or make a statement to the jury. The overruling of the motion for a new trial, containing the general grounds only, was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED JANUARY 5, 1944.